        Case 1:19-cv-08034-ALC-OTW Document 73 Filed 10/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
                                                              :
JENNIFER BAWDEN,
                                                              :
                                       Plaintiff,             :   19-CV-8034 (ALC) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
DAVID K. TOWNES,                                              :
                                                              :
                                       Defendant.             :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of an ex parte email from Plaintiff’s counsel dated October 21,

2020, requesting information on how to order a transcript. The Court’s Individual Practices do

not allow for ex parte communications without prior approval. In any event, the directions for

obtaining transcripts are available on the Southern District of New York’s website,

https://www.nysd.uscourts.gov/court-reporters. Plaintiff’s counsel could have found that link in

the same time it took him to draft the ex parte email; alternatively, counsel could have simply

consulted his past practices as he has ordered transcripts in this action before.

         The Clerk of Court is directed to mail a copy of this Order on the pro se Defendant.

SO ORDERED.

                                                                  s/ Ona T. Wang
Dated: October 21, 2020                                                      Ona T. Wang
       New York, New York                                           United States Magistrate Judge
